DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are allowed.
Response to Arguments
Applicant’s arguments, see Page 2, filed April 26, 2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Page 8, filed April 26, 2022, with respect to the objection to Claim 20 have been fully considered and are persuasive in light of amendments to Claim 20.
The objection to Claim 20 has been withdrawn. 
Applicant’s arguments, see Page 8, filed April 26, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-20 have been withdrawn. 
Applicant’s arguments, see Page 9, filed April 26, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-20 have been withdrawn. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-20, Stephan et al. (US 2020/0378527) discloses a vent assembly similar to Applicant’s (see Paras. 15-26 of the Non-Final Action, mailed December 27, 2021). Specifically, the vent assembly of Stephan has a carrier element 12 and two spring elements 30a and 30b that are similar to Applicant’s carrier and first and second biasing members, respectively. The two spring elements 30a & 30b of Stephan, however, are not engaged with a first surface and a second surface, respectively, wherein the second surface is opposite the first surface. Further Iwanami et al. (US 2020/0159004), or any other prior art of record, does not disclose, teach or suggest the novel carrier-biasing member configuration as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795